ure ie revere service uniform issue list anol legend individual a company b company c amount d dear this is in response to correspondence dated date as supplemented by correspondence dated february and date submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested one of the assets in individual a's your husband individual a died on estate was an individual_retirement_account ira that had been established with and maintained by company b as the surviving_spouse you are the beneficiary of this ira pursuant to correspondence from you and your attorney to company b on company b opened a money market account in your name with the proceeds of the distribution of the ira although you received a money market checkbook from company b you never wrote a check from that account or otherwise withdrew funds the distribution from the ira was amount d you were aware that the source of amount d which was placed in the money market account was an ira with company b although you scheduled several meetings with an investment_advisor you had to cancel the appointments due to your or your daughter's health problems you were finally able to meet with a company c representative early in representative informed you that the 60-day period for rolling over amount d to a rollover ira had expired you then contacted your attorney your attorney wrote to your financial advisor on advisor was supposedly going to investigate the problem to see if he could somehow advising him of the problem your financial the company c page reverse the paperwork since he was the person who initiated and assisted in the original redemption process the letter from your attorney to your financial advisor dated than days from the date that company b placed amount d into the money market account also it appears that the company c representative thought that the 60-day rollover time period begar the date of individual a’s death instead the 60-day rollover period should have been measured from the date that amount d was placed in the money market account was less amount d remained in the company b money market until was wired into an account in your name at company c which is a stock brokerage firm amount d was subsequently transferred into a rollover ira in your name on when it you have never used any part of amount d based on the facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that you relied upon the advice of the company c representative who informed you that the 60-day period for rolling over amount d to an ira had expired in addition the letter from your attorney to your financial advisor dated company b placed amount d into the money market account although your financial advisor was aware of the problem and was supposedly going to conduct an investigation to see if he could somehow reverse the paperwork there is no indication that he undertook any_action on your behalf thus the failure to deposit amount d into a rollover ira within the 60-day period was beyond your reasonable control was less than days from the date that therefore except as noted below the deemed to have been timely made within the meaning of code sec_408 provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such rollover_contribution the rollover_contribution will be considered a rollover_contribution within the meaning of code sec_408 rollover described above is in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 a of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether the jra described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact correspondence to please address all sincerely yours saow alo manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
